STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                           UNPUBLISHED
                                                           November 22, 2016
              Plaintiff-Appellant,

v                                                          No. 328323
                                                           Washtenaw Circuit Court
AVANTIS DOMINIQUE PARKER,                                  LC No. 13-000157-FC

              Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

      I concur in result only.

                                                     /s/ Amy Ronayne Krause




                                         -1-